DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Preliminary Amendment filed on 06/09/2020 prior to examination. Claims 1-14 of the original claims have been canceled and claims 15-31 have been newly added.
Priority
This application is a National Phase of PCT Application No. PCT/EP2018/084412 filed on December 11, 2018 which claims priority to European Application No. 17206560.9, filled December 12, 2017 acknowledged respectively.

Information Disclosure Statement
The IDS received on 06/09/2020 and 03/222021 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 06/09/2020 are accepted. 

Claim Objections
Claim 31 is objected to because of the following informalities:
the colon "." is suggested on end of line 9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 and 31 are rejected as vague and indefinite since  it is not clear from the claim what the steps of processing the plurality of signals without a priori information or using a priori information to check the plausibility of the at least one message for use in determining vehicle action entails.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Park et al. (US Pub. No.:  20150349801 A1) discloses a method for decoding a non-binary Low Density Parity Check (LDPC) code by a decoding apparatus in a communication system is provided. The method includes selecting a predetermined number of symbol messages from among received symbol messages, performing a variable node update process on the selected symbol messages to generate variable node updated symbol messages, performing a check node update process on the variable node updated symbol messages, and performing a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465